DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8 and 9 have been canceled.

Authorization for this examiner’s amendment was given by telephone message from Clifford J. Mass on May 5, 2021 (see attached Interview Summary).

Allowable Subject Matter

Claims 1, 4-6 and 10-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of claims 1, 4-6 and 10-11.
Regarding independent claim 1, the closest prior art of record is: Wu et al., TW 201604227 and Dueber et al., EP 1 550 698.
Wu teaches a method for preparing a patterned polyimide coverlay on a substrate that includes a carrier and a polyimide dry film layer that may be non-photosensitive and that may include at least 5 wt.% of a solvent.  Wu further teaches directly laminating the polyimide dry film onto a substrate without using additional adhesive.  Wu teaches patterning the dry film using heat.  However, Wu is silent as to the claim 1 requirements of performing patterning prior to lamination, coverlay thickness range of 2 µm to 15 µm and the laminating step being a wet roller lamination process.   
Dueber teaches a two-layer coverlay that may be made from a polyimide base film and a polyimide adhesive film.  Dueber teaches a typical coverlay thickness within the recited range (para [0087]).  Dauber further teaches the polyimide base film thickness may be 2 µm (para [0014]) and the polyimide adhesive film thickness may also be 2 µm (para [0082]), thus teaching a coverlay film thickness of as low as 4 µm, falling within the range recited by claim 1.  Dauber teaches its coverlay is typically pre-punched or pre-drilled (i.e., patterned), followed by bonding to a printed circuit substrate.  Dueber also teaches its polyimide adhesive film may be used in multilayer printed circuits with or without photo-development functionality.  However, Dueber does not teach or suggest a laminating step using a wet roller lamination process as now .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746